Citation Nr: 0404191	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period from November 10, 1992, to June 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from June 7, 1996, to April 6, 1997.

3.  Entitlement to an increased evaluation for PTSD for the 
period beginning on April 7, 1997, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING

Appellant and G.P.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating determination of the Waco 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for PTSD 
and assigned a 10 percent disability evaluation effective 
November 10, 1992.

In October 1993 the veteran presented oral testimony at a 
personal hearing at the RO.  A copy of the hearing transcript 
was associated with the claims file.

In a May 1997 rating determination, the RO increased the 
veteran's disability evaluation for PTSD from 10 to 30 
percent effective November 7, 1996.  

In an October 1998 rating determination, the RO increased the 
veteran's PTSD disability evaluation from 30 to 50 percent 
effective April 7, 1997.

In an August 1999 decision, the Board noted that this case 
involved an appeal as to the initial ratings of the veteran's 
PTSD rather than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  Accordingly, the claim for a higher 
evaluation for PTSD was separated into three issues to 
reflect the staged ratings assigned to that disability in 
existing rating decisions.




The Board denied an initial evaluation in excess of 10 
percent for PTSD for the period from November 10, 1992, to 
November 6, 1996; an evaluation in excess of 30 percent for 
PTSD for the period from November 7, 1996, to April 6, 1997; 
and an evaluation in excess of 50 percent for PTSD for the 
period beginning on April 7, 1997.

The appellant appealed this matter to the United States Court 
of Appeals for Veterans Claims (CAVC).

In August 2000, a Joint Motion to Remand three issues was 
filed by the appellant's attorney and the United States VA 
Office of General Counsel.  

On August 29, 2000, the CAVC issued an Order that vacated and 
remanded the part of the Board's August 1999 decision that 
denied an evaluation in excess of 10 percent for PTSD for the 
period from November 10, 1992 to November 6, 1996; an 
evaluation in excess of 30 percent for PTSD for the period 
from November 7, 1996 to April 6, 1997; and an evaluation in 
excess of 50 percent for PTSD for the period beginning on 
April 7, 1997.

In January 2002, the Board remanded the claim to the RO for 
further development and readjudication.  

During the course of the pending appeal, the veteran moved 
and the file was transferred to the New Orleans RO which now 
has jurisdiction of the case.

In a rating decision in November 2002, the RO denied an 
evaluation in excess of 10 percent for PTSD for the period 
from November 10, 1992, determined that a 30 percent 
evaluation was warranted beginning from June 7, 1996, and 
denied an evaluation in excess of 50 percent from April 7, 
1997.  The veteran was notified of the decision in a 
supplemental statement of the case issued in November 2002.  

In the Board's August 1999 decision, the Board noted that the 
veteran's representative raised the issue of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) in light of the veteran's 
service- connected disabilities in his May 1999 brief.  As 
the claim had not been adjudicated, procedurally prepared, or 
certified for appellate review, the Board referred it to the 
RO for initial consideration and appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

In a December 2000 rating decision, the RO granted 
entitlement to a TDIU effective from March 9, 2000.  


FINDINGS OF FACT

1.  The probative medical evidence for the period from 
November 10, 1992 to July 25, 1994, shows that the veteran's 
PTSD more nearly approximates the criteria less than 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

2.  The probative medical evidence for the period from July 
26, 1994 to November 7, 1996, shows that the veteran's PTSD 
more nearly approximates the criteria of definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and when psychoneurotic 
symptoms result in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.

3.  The probative medical evidence for the period from 
November 7, 1996, to April 6, 1997, shows that the veteran's 
PTSD more nearly approximates the criteria of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

4.  The probative medical evidence for the period from April 
7, 1997, more nearly approximates the criteria for 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD for the period from November 10, 1992, to 
July 25, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for an initial evaluation of 30 percent for 
PTSD for the period from July 26, 1994, to November 6, 1996 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period from November 7, 1996, to April 6, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2003).

4.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period beginning April 7, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Entitlement to service connection was granted for PTSD in a 
July 1993 rating decision and the RO assigned a 10 percent 
disability evaluation effective from November 10, 1992.  
Evidence reviewed included service records for the period 
from June 1968 to July 1970, report of a VA Compensation and 
Pension (C&P) examination in February 1993 and outpatient 
treatment records from November to December 1992.  

Service medical records are negative for complaints or 
diagnosis of a psychiatric condition.  At the June 1970 
discharge examination the veteran had a normal psychiatric 
clinical evaluation.

Outpatient treatment records show that in December 1992 the 
veteran was evaluated at a VA Medical Center to complete his 
PCT evaluation for PTSD.  The veteran described his 
experiences in service.  Upon his return to civilian life he 
began working as a heavy equipment operator, although he was 
unemployed at the time of the evaluation.  He mentioned heavy 
abuse of alcohol but had been reducing his consumption.  He 
reported more frequent combat dreams and nightmares since 
reducing his ETOH use as well as intrusive recollections of 
incidents in Vietnam during the day.  

There were indications of substantial hypervigilance and 
general inability to allow others to have close relationships 
with him.  The veteran reported an inability to feel empathy 
since Vietnam.  The examiner's impression was that of an 
individual with significant levels of symptoms associated 
with PTSD as well as significant depression.  No further 
contact with the veteran was planned but the examiner 
contacted another physician to make arrangements for the 
veteran to be seen at a treatment center for treatment for 
PTSD.

Progress notes for the period from December 1992 to February 
1993 from the treatment center to which VA had referred the 
veteran were submitted by him at his October 1993 personal 
hearing.  He was first seen by a Licensed Professional 
Counselor (Counselor) in December 1992.  The veteran 
described feeling tense and stressed and having sleep 
disturbance.  A treatment plan was prepared to work on 
alleviating the symptoms and stresses connected with PTSD.  A 
January 1993 treatment plan shows objectives of  maintenance 
of sobriety; sleep disturbance; eliminating flashbacks and 
hypervigilance.  A review date in April 1993 was set.  The 
diagnoses were PTSD, dysthymia and alcohol abuse.  The 
severity of the psychosocial stressors on Axis IV was 
moderate.  The global assessment of functioning (GAF) score 
was 58 and for the past year was 60.  

Progress notes show that in January 1993 the veteran reported 
he had not been able to work due to inclement weather.  In 
February 1993 the treatment center was notified that the 
veteran had gone back to work operating heavy duty equipment 
and would not be able to attend meetings.  

His treatment Counselor did an evaluation dated in February 
1993 and noted that the veteran had been alcohol dependent 
but had been sober for five months.  The examiner noted that 
the veteran had been a heavy equipment operator for most of 
his life and was currently unemployed due to a long period of 
inclement weather.  He complained of arthritis, breathing 
difficulties, and dental and gum problems.  The report shows 
diagnoses of PTSD, dysthymia, and alcohol dependence (in 
recovery).  The Axis IV assessment was severe based upon 
unemployment, financial difficulties, and untreated health 
problems.  The GAF was 55 and for the past year was 60.  He 
was currently attending group therapy twice a month for 
symptoms connected with PTSD.  

At a February 1993 C&P examination the veteran reported 
having worked for many years as a heavy equipment operator in 
construction but had been unemployed for five months.  He 
noted that initially in November 1992 he had come for an 
Agent Orange examination and it was suggested that he talk to 
the PTSD program.  

His noted complaints were of a sleep disturbance with night 
sweats, nightmares, crying spells, hypervigilance, etc.  
Testing and evaluation confirmed a diagnosis of PTSD with 
significant depression.  Treatment was arranged at a Center 
close to his home where he was seen every two weeks and was 
about to start into group therapy.  He was on no medications.  

At the February 1993 C&P examination he reported that he had 
a few friends.  The examiner noted that the veteran had been 
married seventeen years with his first wife, six months with 
his second wife, and five and a half years with his third 
wife.  The veteran reported that he continued to have contact 
with his three children from the first marriage.  




The veteran described his symptoms.  The clinical findings 
were that he was alert and cooperative.  He responded in an 
appropriate enough manner although a bit stiffly.  He 
answered questions relevantly, organized and expressed his 
thoughts well and volunteered pertinent information.  His 
speech was of normal quality.  He was oriented as to time, 
place and person.  His thought content revealed some anxiety 
free floating and fixed.  He described a sleep disturbance 
but he was unable to recall the content of these nightmares.  
He denied flashbacks.  His mood was generally good but he was 
depressed at that time due to not working.  

He denied any serious periods of depression with crying 
spells or suicidal thoughts.  He gave no history of any rage 
reactions or disassociative phenomenon in recent years.  He 
avoided crowds and probably showed some tendency to 
hypervigilance.  He was sensitive to reminders.  "The 
picture might suggest a chronic mild PTSD based largely on 
the evaluation done by [] of the PTSD program here in 
November of 1992."  The diagnosis was PTSD, chronic, mild.  

At an October 1993 personal hearing the veteran testified 
that he had been active in a Vietnam veterans support group 
but was not active at that time due to his long hours at 
work.  He had been told that anytime he could get to the 
Center on a Wednesday when the group met that he should just 
go on in but he stated that he had not been able to do that.  

The veteran testified that, other than his fiancée, he did 
not have any social relationships with friends or relatives 
in the community.  Usually he was too tired when he got home 
from work to go anywhere.  He stated that he used alcohol as 
a form of self-medication for psychological and physical 
pain.  He occasionally had flashbacks that mainly occurred at 
night.  The veteran described having six jobs in the previous 
two years and noted that his employment was in construction 
work which was seasonal.  He mentioned that he had a fairly 
good relationship with his children from a previous marriage.

At a March 1994 VA C&P examination, the veteran reported that 
he had not been hospitalized since his last evaluation in 
February 1993.  He went for group therapy treatment for 
approximately two 1/2 months and stopped after he moved.  He 
was still working with heavy equipment.  He was not on any 
medications and stated he had had no change in his symptoms.  
He still has sleep disturbance but no nightmares.  He was 
less depressed and in a better mood since getting married.  

On mental status examination, the examiner noted that the 
veteran was cooperative, pleasant, goal-oriented, oriented 
times three and had an affect of mild tension.  There was no 
depression of which to speak, no psychosis, delusions, 
hallucinations or organicity.  His memory was good, judgment 
was good and insight was slight.  The impression was chronic 
mild PTSD.  His incapacity to work and socialize was mild.

In June 1996 the veteran wrote that his condition had gotten 
worse.  He had not seen any doctors for his PTSD.  He 
submitted a copy of a July 1994 examination report of a 
private social worker that included the veteran's post 
service employment record for a state highway department, in 
construction, and work on a water and sewer system.  He 
continued to work in construction for an enterprise where he 
had been employed for three years.  

On mental status examination in July 1994, he was alert, 
oriented times three and cooperative.  His cognitive 
functioning was in the normal range, thoughts were clear, 
relevant, and goal-oriented.  He did not delude, evade or 
block.  No thought disorders, psychosis, hallucinations or 
delusions were present.  His insight was good and his 
judgment for normal events was good.  The examiner noted a 
mood of depression characterized by helplessness, 
hopelessness, suicidal ideation with no plan, sleep 
disruptions, nightmares and night sweats.  He had loss of 
motivation, loss of interest in usual activities, and loss of 
energy.

The examiner also noted that the veteran had no friends and 
belonged to no organizations.  The examiner observed that the 
veteran had problems with authority as shown in his numerous 
jobs and the nature of his job.  He had great problems with 
socialization.  He had problems with concentration and short 
term memory.  The pertinent diagnoses were severe PTSD and 
chronic recurrent depression secondary to the PTSD.

At an October 1996 VA C&P examination, the veteran reported 
that he was last seen in 1994 and had not been hospitalized 
since that time for his nerves.  He received counseling in 
1993 or 1994 for about eight weeks but had not seen anyone 
for counseling since that time.  

He had moved and worked for the city as a crew chief and 
equipment operator for approximately 8 months.  He reported 
that he went to work, stayed around the house, occasionally 
went gambling on a boat and visited a family member 
approximately every two to three weeks.  The veteran reported 
trouble going to sleep and waking four times per night.  He 
described becoming a little depressed now and then.  He 
described that most of his relief came from talking to his 
wife.  He had no thoughts of suicide, nor any attempts.  

On mental status examination, the examiner noted that the 
veteran was casual and neatly dressed, pleasant, cooperative, 
and goal-oriented.  He was oriented as to time, place and 
person, able to organize his thoughts and to express himself 
well. Speech was normal, affect was of mild tension and mild 
depression.  There were no psychosis, delusions, 
hallucinations, or organicity.  His memory and judgment were 
good.  The impression was chronic mild PTSD.  His incapacity 
to work and to socialize was mild.

The veteran described being in his current job for a year in 
a December 1996 VA examination.  He reported that he had no 
hobbies, tosses and turns a lot in his sleep, gets depressed, 
and has thoughts of suicide.  On mental status examination, 
the veteran was cooperative, vague, goal oriented, and 
oriented as to time, place, and person.  He was able to 
organize his thoughts and express himself and had reasonable 
speech.  The examiner found that affect was of moderate 
tension and anxiety with a great deal of avoidance and denial 
of feeling. Mood was moderate depression.  

The examiner found that he did have problems with short term 
memory and concentration.  Judgment was found to be fair and 
the examiner noted some insight.  The impression was chronic 
PTSD, chronic dysthymia, and alcohol dependence.  The GAF 
score was 70.

In a March 1997 statement, the veteran's spouse described the 
veteran's PTSD as severe as manifested by his difficulty to 
stay in a job, avoidance of people, drinking beer, and 
problems related to sleep.

The veteran was seen in the VA outpatient clinic in April 
1997 for complaints that although his sleep was better he was 
still drinking as much as ever.  The diagnoses included 
alcohol dependence and PTSD.  The examiner's recommendations 
included inpatient treatment for alcohol dependence.

An August 1997 report of a private psychiatrist shows that 
the psychiatrist examined the veteran and also reviewed the 
information contained in the private social worker's report.  
The psychiatrist noted the numerous job changes and also 
noted the history of four marriages, the first three of which 
he described as chaotic.  The psychiatrist noted alcohol 
abuse problems with respect to self-medication for anxiety 
and depression.  He also described manifestations of 
continued sleep problems and social avoidance.  The examiner 
summarized that the veteran still exhibited viable major 
emotional and mental residuals of his combat experiences and 
that his symptoms constituted a major impairment in his 
ability to function productively in employment activities as 
well as impairing interpersonal relationships.  The diagnosis 
was chronic and severe PTSD.

In a September 1998 VA examination, the veteran reported 
considerable difficulty in getting sleep.  The examiner noted 
consistent difficulty in maintaining long term employment.  
On mental status examination, the examiner found that the 
veteran was alert and oriented in all spheres and was 
cooperative.  Speech was of normal rate and volume.  Mood was 
mildly depressed and his affect was somewhat constricted, but 
was appropriate overall.  The examiner's findings included no 
indication of a thought disorder, and intact insight and 
judgment.  


The examination report shows that the veteran underwent 
psychodiagnostic testing.  The examiner reported that based 
on the testing and the clinical interview, which were 
consistent, that his symptoms and self-stress had been 
somewhat increased and unrelenting.

The examiner noted that it appeared he was using alcohol to 
modulate his symptoms and in all likelihood his PTSD symptoms 
had become a relatively chronic problem.  The examiner opined 
that the veteran's presentation was still significantly 
aversive and resulted in impairment in social and 
occupational functioning.  The diagnoses included chronic 
severe PTSD and alcohol dependence.  The GAF scores were 55, 
currently and over the past year.

VA Medical Center outpatient treatment records received in 
November 2002 for the period from November 1999 to November 
2002 show that when he was seen in October 2000 he smelled of 
alcohol, was alert, oriented times four and had no thought 
disorder.  His overriding concern was his grandson's death.  
He was also concerned about having enough income to live.  He 
was not suicidal or homicidal.  The diagnoses were PTSD and 
mourning grandson.  The GAF was 21.

In November 2000 he was diagnosed with PTSD, chronic, severe; 
and alcohol abuse, suspect dependence.  His GAF score just to 
combat related PTSD was approximately 50.  His GAF score for 
alcohol abuse would be 50 and both combined would reduce the 
overall functioning to approximately 45.

In February 2001, the veteran was hospitalized and during his 
stay his wife was in a car wreck and she later died.  He was 
later hospitalized for several days before entering into an 
inpatient "DDTP" program.  

At an initial psychological screening interview in late 
February 2001, the veteran was diagnosed with adjustment 
disorder with disturbance of conduct; personality disorder, 
not otherwise specified; and alcohol dependence.

In early March 2001, the veteran was evaluated and was alert 
and oriented times four with no evidence of a thought 
disorder or psychosis.  His memory was within normal limits.  
He reported no symptoms consistent with the presence of panic 
attacks or other anxiety disorder.  His thoughts were logical 
and goal directed.  His sleep was normal.  Although he had 
not been eating prior to coming into the hospital, his 
appetite had improved in the last few days.  He denied any 
depression, but was still grieving the loss of his wife.  He 
did not seem to be in need of further psychological services 
at that time.  

The veteran was seen by a VA staff psychiatrist in May 2001.  
He denied having nightmares and was not thinking of Vietnam.  
He had had no alcohol since mid-February 2001.  He had been 
to visit his children and a grandson.  

The examination revealed that he was alert, oriented times 
four, and his memory was good.  He denied hallucinations and 
delusions.  There was no thought disorder.  His mood was not 
depressed although he was sad when he spoke of his wife.  His 
affect was modulated and appropriate.  "I[nsight]" and 
"J[udgment]" were good.  He was not suicidal or homicidal.  
His energy level was high.  The assessment was mourning loss 
of wife, history of alcohol dependence of many years, and 
history of PTSD.  The GAF score was 51.  

In February 2002, the veteran reported that he continued to 
not drink alcohol.  He was sleeping poorly and had frequent 
night sweats.  Examination revealed that he was not depressed 
or anxious.  He appeared tired.  The assessment was mourning 
loss of wife; history of alcohol dependence for many years, 
with not drinking for one year; and history of PTSD.  The GAF 
was 51.

In June 2002 the veteran reported having much pain due to 
arthritis that was waking him and he was sleeping only about 
3 hours nightly with experiencing sweats.  He was not 
drinking.  An examination revealed no delusions or 
hallucinations.  He was calm, not depressed, and not manic.  
He was worried about pain and not sleeping.  His insight and 
judgment were good.  The assessment was long history of 
alcohol dependence, with not drinking for one year; and 
history of PTSD, sleep deprivation syndrome, not yet 
sleeping.  The GAF was 51.

The veteran was afforded a VA C&P psychiatric examination in 
October 2002.  The examiner reviewed medical, psychiatric, 
and administrative records associated with his case.  The 
veteran had been hospitalized for treatment of alcohol 
dependence in February and March 2001 during which time his 
wife passed away.  Since then he has remained sober and 
followed through with treatment for his substance abuse and 
psychological issues.  He reported, however, continuing to 
suffer from decreased sleep, nightmares, some degree of 
persistent anxiety, and social difficulties.  He had to stop 
working as a heavy equipment operator in 1999 due to physical 
limitations.  In recent years he had been followed in the VA 
PTSD treatment program.  

The veteran described being more socially isolated after he 
stopped working in 1999.  After an increase in social 
contacts, he then became more socially isolated again after 
the loss of his wife.  

He was alert and articulate during the interview.  His mood 
was euthymic.  His affect was reserved.  He showed little 
emotional variation except when discussing his late wife.  He 
reported difficulty sleeping, decreased energy, mild 
concentration impairment, and loss of interest.  He denied 
hopelessness, suicidal ideation, racing thoughts, 
irritability or other manic symptoms.  His speech was 
coherent and normal in rate.  No psychotic symptoms were 
evident.  He was oriented to person, place, time, date, and 
situation.  His recent, remote, and immediate recall was 
intact.  Abstraction ability and judgment appeared sound.  
The diagnoses were PTSD, chronic, severe; alcohol dependence, 
in remission; depressive disorder, not otherwise specified, 
mild.  The GAF score was 51 and for the past year was 51.

The VA examiner opined that the veteran continued to exhibit 
signs and symptoms of PTSD.  The illness was also complicated 
by symptoms that could also have been attributed to his 
alcoholism, but his abstinence over the last year and half 
made it clear that most of his residual symptoms were a 
direct consequence of the PTSD.  His depressive disorder was 
exacerbated by his alcohol use and the loss of his wife but 
appeared to have mostly resolved.  

The examiner believed that the veteran retained some 
vulnerability to further episodes of depression based on his 
residual symptoms of PTSD.  He has sought social isolation 
except for contacts with people in the AA community.  

The examiner noted that the veteran had participated in 
psychotherapy, but according to the notes from the Outpatient 
Clinic, he had made little progress with PTSD over the last 
year.  The examiner believed that the veteran's PTSD 
presently rendered him unemployable.   

In a rating decision in November 2002, the RO assigned a 
staged rating for 30 percent from June 7, 1996.  The RO found 
that under the old criteria the veteran warranted a 30 
percent disability rating based the veteran's claim that his 
condition had worsened when he provided on June 7, 1996 a 
report from a social worker, dated July 26, 1994.   


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  




An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2003).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2003)

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


PTSD

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

Under the provisions of the regulations in effect prior to 
November 7, 1996, the criteria provided a 10 percent 
evaluation for PTSD when the disorder was manifested by less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted for post-traumatic stress disorder when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  


A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The term "definite" is in the "old" rating criteria for a 30 
percent rating.  VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by that interpretation 
of the term "definite." 38 U.S.C.A. § 7104(c).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.



The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  


A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


Analysis
Preliminary matter:  Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). 

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.


Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).  

In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
CAFC overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The CAFC stated that "[a]pplying Karnas to section 3(a) of 
the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application."

VA regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001);38 C.F.R. § 3.159 (2003); VAOPGCPREC 7-2003.   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The present claim was filed before the enactment of the VCAA 
and the Board issued a decision in August 1999 which the 
veteran appealed to the CAVC.  The CAFC has held that the 
VCAA does not retroactively apply to claims decided by the 
Board before the date of its enactment, however, the portion 
of the Board's August 1999 decision on the issues now pending 
was vacated and remanded to the Board in August 2000 and was 
pending at the Board at the time of enactment of the VCAA.  
Accordingly, the VCAA is applicable.   




The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).   

The veteran was notified of the provisions of the VCAA in a 
letter dated in September 2002.  He was requested to submit 
information describing additional evidence or the evidence 
itself within 60 days.  The Board is aware that in a recent 
decision, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (2003), the CAFC invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(Disabled American Veterans), 327 F. 3d 1339 (2003), 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   

The 60 day period allowed for a response is less than a year, 
however, the claim was on appeal and had been remanded and 
the Board's decision is more than one year after the 
notification of the VCAA.  

In addition, recent legislation permits VA to adjudicate a 
claim within a year of notification of information necessary 
to compete an application and the provision is retroactive to 
the date of the VCAA, November 9, 2000.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ____ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § ___ ).  

The RO provided the appellant a copy of the applicable July 
1993, May 1997, October 1998 and November 2002 rating 
decisions and forwarding letters that in combination notified 
him of the basis for the decision reached.  

The RO also provided the appellant a statement of the case in 
August 1993 and supplemental statements of the case in August 
1994 and November 2002 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which VA has failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003). 

Also, the veteran has been afforded several VA examinations.  
Additionally, the RO has assisted the veteran in obtaining 
evidence.

The Board finds that the veteran has been given notice of 
both the old and the new criteria with respect to the 
evaluation of his PTSD.  The RO applied the revised criteria 
in the May 1997 rating decision and also provided the 
criteria in the May 1997 supplemental statement of the case.  
As noted above the veteran has had procedural notice of the 
revised criteria and has had an opportunity to submit 
evidence and argument in light of such criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran's representative previously asserted that the 
medical evidence is inadequate in that it did not reveal the 
current level of disability, and therefore a thorough and 
contemporaneous exam should be scheduled on remand.  The 
Board notes that the case was remanded and an examination was 
afforded the veteran in October 2002.  Accordingly, the Board 
finds that the medical evidence is sufficient and 
contemporaneous. 

The veteran also previously asserted that the last three 
examinations had been performed by the same examiner and a 
new examination by an examiner who has not seen the veteran 
would give an accurate and balanced picture of his 
disability.

The record shows that the veteran was examined by the same VA 
examiner in December 1996, October 1996, and March 1994.  
However, the record also shows that the September 1998 VA 
examination, the November 2000 examination, and the October 
2002 examination were each performed by different examiners.  
It appears that the record is sufficient to give an accurate 
and balanced picture of the veteran's disability.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 


PTSD

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for PTSD.  In such 
a case, the CAVC has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2003).  It should 
also be noted that different examiners, at different times, 
will not describe the same disability in the same language.  
Reports of examination are to be interpreted in light of the 
whole recorded history.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The Board has undertaken a longitudinal review of the 
evidence in this case inasmuch as it must assess the 
veteran's credibility and in light of the fact that the case 
falls within the purview of Fenderson.  

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  During his pending appeal, the 
regulation changing the evaluation of mental disorders was 
effective November 7, 1996.  As previously noted, in 
VAOPGCPREC 7-2003, the GC held that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.)  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.  

The Board notes that the veteran's representative contended 
that the CAVC's decision in Baker v. West, 11 Vet. App. 163 
(1998), citing to the Karnas rule was applicable to the 
present circumstances.  However, in that case, the new 
amendments to the schedule of ratings had become effective 
after the appeal to the CAVC and therefore had not been 
applied by either the Board or the RO.  In addition, as noted 
above, the Karnas rule was overruled in Kuzma (supra); 
VAOPGCPREC 7-2003

The Board notes that it is barred from applying the revised 
schedular criteria for the evaluation of mental disorders 
prior to the effective date contained in the regulation.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The CAVC noted that when VA adopted the revised mental 
disorder rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
November 7, 1996, and because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that VA intended 
to apply those regulations only as of the effective date.  
Id.  

Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's PTSD and evaluation will be 
under the amended provisions for rating mental disorders from 
November 7, 1996.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL DISORDERS (4th 
ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF in the range of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.)  

A GAF in the range of 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  DSM 
III-R (1987), DSM IV.

As previously noted, rating evaluations for psychiatric 
conditions are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  

A. Entitlement to an initial evaluation in excess of 10 
percent for PTSD for the period from November 10, 1992 to 
June 6, 1996.

The Board finds that an initial evaluation in excess of 10 
percent for the period from November 10, 1992 to July 25, 
1994 is not warranted and that a 30 percent evaluation is 
warranted as of July 26, 1994.  

Specifically, for the period from November 10, 1992, to July 
25, 1994, the probative medical evidence shows that the 
veteran's disability picture more nearly approximates the 
criteria of mild social and industrial impairment, rather 
than the criteria of definite social and industrial 
impairment due to the PTSD symptomatology.  38 C.F.R. § 4.7.  
As noted above, definite is defined as "more than moderate 
but less than rather large."  VAOPGCPREC 9-93.

The December 1992 VA evaluation had an impression of an 
individual with significant levels of symptoms associated 
with PTSD as well as significant depression.  He had been 
working but was unemployed at the time.  A GAF score was not 
assigned.  He was referred to a treatment center and the 
Counselor's records show that a treatment plan dated in 
January 1993 diagnosed PTSD, dysthymia and alcohol abuse.  
The GAF score was 58 and for the past year was 60.  The 
February 1993 examination report shows that the impairment of 
the veteran's overall level of functioning was not solely due 
to his PTSD symptomatology.  

Although the Axis IV assessment was severe, this was based 
upon unemployment, financial difficulties and untreated 
health problems.  The report shows that the health 
difficulties included arthritis, respiratory and dental 
problems.  With respect to the unemployment and financial 
difficulties, the report attributed the veteran's 
unemployment to a long period of inclement weather, per the 
veteran's report.

At a VA C&P examination in February 1993, the VA examiner 
reviewed the initial 1992 evaluation performed by the VA PTSD 
program and concluded it suggested a chronic mild PTSD.  The 
VA examiner diagnosed PTSD, chronic, mild.  

Although the veteran reported being unemployed in December 
1992 and at the VA C&P examination in February 1993, records 
from the treatment center show that in January 1993 the 
veteran reported having been not able to work due to a long 
period of inclement weather and in February 1993 he returned 
to work operating heavy duty equipment.  In October 1993 he 
reported that he was not active in a support group at the 
treatment center due to his long hours at work.  His social 
relationships were limited due to his being too tired from 
work to go anywhere.  He did have a relationship with his 
fiancée and with his children from a previous marriage.  

At a March 1994 VA C&P examination, the veteran reported that 
he had not been hospitalized and had not participated in 
group therapy treatment since the period of treatment from 
December 1992 to February 1993.  He still had sleep 
disturbance but no nightmares.  His affect was mild tension.  
The impression was chronic mild PTSD.  His incapacity to work 
and socialize was mild.  

The foregoing medical evidence does not suggest that the 
veteran's symptomatology results in a reduction in 
initiative, flexibility, efficiency, and reliability levels 
to produce definite impairment.  

The Board notes, however, that in June 1996 the veteran 
claimed that his condition had worsened and submitted a July 
1994 report from a social worker.  The RO in a November 2002 
rating decision assigned a 30 percent evaluation based on the 
July 1994 report from a social worker.  

The RO made the 30 percent evaluation effective from June 7, 
1996, the date of the claim.  In this instance, however, the 
veteran's claim was initially received on November 10, 1992, 
and has been on appeal since he disagreed with the initial 
disability rating assigned.  The veteran has been assigned 
staged ratings and the Board finds that based on this 
additional evidence, a 30 percent disability evaluation is 
warranted effective from the date of the report, that is, 
from July 26, 1994.  

In light of the foregoing and for these reasons and bases, 
the Board finds that an evaluation greater than 10 percent is 
not warranted for the period from November 10, 1992, to July 
25, 1994.

B.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from July 26, 1994, to April 7, 1997.

As previously discussed, due to the change in regulation 
effective November 7, 1996, the period from July 26, 1994, to 
November 6, 1996, will be evaluated under the old criteria.  
The period from November 7, 1996, to April 7, 1997, will be 
evaluated under the revised criteria.

The July 1994 report from the social worker described the 
veteran's numerous jobs and great problems with socialization 
and diagnosed severe PTSD and chronic recurrent depression 
secondary to the PTSD.  Notwithstanding the numerous jobs 
held by the veteran, the report also describes the veteran as 
having been employed for three years.  The examination report 
shows that the veteran had no friends and belonged to no 
organizations, and had been married on three prior occasions, 
but also shows that he was presently married.

The Board further notes with respect to the level of social 
and industrial impairment due to PTSD prior to November 7, 
1996, that the record contains a VA examination report dated 
in October 1996.  The veteran reported that he was last seen 
in 1994.  He had not seen anyone for counseling since the 
approximately eight week period in 1993.  He was employed, 
occasionally went out and also regularly visited a family 
member.  There were no psychosis, delusions, hallucinations, 
or organicity.  The impression was chronic mild PTSD.  This 
report shows that the veteran's incapacity to work and 
socialize was mild.  

In this regard, the Board notes that the evidence does not 
show that an increased evaluation of 50 percent is warranted 
under the former criteria, i.e. the evidence does not show 
that the social and industrial impairment is considerable.  
Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, 1 Vet. App. at 56.

From the effective date of the regulation change, November 7, 
1996, to April 6, 1997, the evidence consists of a December 
1996 VA examination and a March 1997 statement of the 
veteran's spouse.

The December 1996 VA examination report shows that affect was 
of moderate tension, depression was moderate in degree, and 
the GAF score reflects impairment less severe than moderate.  

Following a review of the probative evidence, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria required for an evaluation of 30 
percent under the revised criteria.  The December 1996 VA 
examination report does not show flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impaired abstract thinking required for 
an evaluation of 50 percent.

The examiner did note short-term memory and concentration 
problems.  The criteria for a 50 percent evaluation require 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks).  
The criteria for an evaluation of 30 percent provide mild 
memory loss manifested by forgetting names, directions, and 
recent events.  The examiner did not note specifically 
whether the long-term memory was impaired, but rather found 
that the veteran's memory was fairly reasonable.  

The Board finds that "fairly reasonable" and "some problems" 
with short-term memory noted in the examination report more 
nearly approximate the criteria for mild memory loss 
described in the schedular criteria for an evaluation of 30 
percent.

The examiner described the veteran as neat in dress, and 
found that he had reasonable speech.  This shows the veteran 
generally functioned satisfactorily with routine behavior and 
self care, and with normal conversation which are the 
criteria for a 30 percent evaluation.  His judgment was fair 
with some insight.  His mood was moderate depression.  He had 
maintained working at his job for a year.  

The examination report shows evidence of depressed mood and 
chronic sleep impairment due to tossing and turning in his 
sleep.  These symptoms are also included in the criteria for 
a 30 percent evaluation.  The GAF score was 70 which reflects 
some mild symptoms or some difficulty in occupational 
functioning but generally functioning pretty well.  In light 
of the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
an evaluation of 30 percent.

The veteran's spouse noted in her statement that the 
veteran's PTSD symptomatology was severe.  The Board notes 
that the veteran's spouse is competent to relate features and 
symptoms of the veteran's PTSD, but is not competent to 
render an opinion as to its severity.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran's spouse describes symptoms of sleep impairment which 
as noted above is contained in the schedular criteria for a 
30 percent evaluation.

She also describes the veteran's difficulty to keep a job.  
The December 1996 VA examination report shows that the 
veteran had been in his current job for a year.  

The December 1996 VA examination report suggests that the 
veteran does not have relationships with people outside of 
his marriage and work.  



The veteran's representative contends that the veteran's 
inability to concentrate restricts his ability to follow 
instructions and perform more than the simplest tasks.  He 
had gone from operating heavy equipment to a position as a 
sewer worker.  The record does not show, however, that the 
veteran worked with the sewer department because he could no 
longer work with heavy equipment.  

The December 1996 VA examination report shows that the 
veteran had worked with the sewer department for one year.  
Referring to the same job with the city, the veteran reported 
at his October 1996 VA examination that he was a crew chief 
and equipment operator and operated a back hoe for the 
department.  On the basis of these facts, the evidence shows 
that the veteran still worked in a position where he operated 
heavy equipment.  

The Board notes that the rating schedule represents as far as 
can practicably be determined the average impairment in 
earning capacity from diseases and their residual conditions 
in civil occupations.  See 38 C.F.R. § 4.1. The schedular 
criteria for an evaluation of 30 percent states occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

In the case at hand, the probative evidence clearly shows 
that the veteran has held several jobs.  The veteran has 
reported also that the type of work he does is seasonal work.  
Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, 1 Vet. App. at 56.  

The Board concludes that the evidence establishes 
occupational impairment due to the PTSD symptomatology to 
warrant an evaluation of 30 percent for the period between 
November 7, 1996 to April 6, 1997.


C.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD after April 7, 1997.

The probative medical evidence consists of the April 1997 VA 
outpatient treatment report, the August 1997 report of the 
private psychiatrist, the September 1998 VA examination, the 
November 2000 VA examination, outpatient treatment reports 
from November 1999 to November 2002, and the October 2002 VA 
examination.  

The April 1997 VA outpatient treatment report shows that his 
sleep had improved but he was drinking as much as ever.   At 
a September 1998 VA examination, the examiner noted that the 
veteran was apparently using alcohol to modulate his 
symptoms.  The examiner diagnosed chronic severe PTSD and 
alcohol dependence and assigned a GAF score of 55 at that 
time and over the past year.  

The RO found that the veteran met the criteria for an 
evaluation of 50 percent as of the April 1997 VA outpatient 
treatment.  This report shows, in addition to a diagnosis of 
PTSD, that the veteran was seen for his alcohol dependence, 
for which the examiner recommended inpatient treatment.  

The September 1998 VA examination report shows that the 
veteran uses alcohol to moderate his symptoms. In this 
regard, the Board notes that the CAVC has held that the 
prohibition of 38 U.S.C.A. § 1110 (stating that no 
compensation shall be paid if the disability is the result of 
the veteran's abuse of alcohol or drugs) applies to an 
increased evaluation for PTSD based upon manifestations of 
PTSD symptomatology such as alcohol dependence.  Barela v. 
West, 11 Vet. App. 280 (1998).

The August 1997 private psychiatrist described major 
impairment with respect to impairment of the veteran's 
interpersonal relationships.  The September 1998 VA examiner 
found that the veteran's social situation appeared to have 
remained the same since last examination.  The record shows 
that the veteran married his spouse in December 1993.  

The record shows that the veteran has three children from his 
first marriage.  Although at his October 1993 personal 
hearing the veteran described his relationship with his 
children as fairly good, the August 1997 private examiner 
noted that the veteran maintained little or no contact with 
his children from previous marriages.  The private examiner 
did not describe the veteran's social impairment in terms of 
his current marriage.  While these facts show impairment of 
the veteran's ability to maintain effective or favorable 
relationships with people, the record does not establish that 
the veteran is unable to establish and maintain effective 
relationships.

The August 1997 opinion of the private psychiatrist does not 
show that the veteran has an "inability" to form long lasting 
relationships.  Rather, the psychiatrist described 
"difficulty" with sustaining beneficial interpersonal 
relationships.  Moreover, the psychiatrist noted such 
difficulty in the context of the veteran's first three 
marriages, in contrast to the veteran's marriage at the time 
of the evaluation.  The Board does note that in October 2002, 
the veteran reported becoming more socially isolated after 
the loss of his wife.

The August 1997 report of a private psychiatrist diagnosed 
chronic and severe PTSD and found that his symptoms 
constituted a major impairment in his employment activities 
as well as impairing interpersonal relationships. 

The August 1997 private psychiatrist describes numerous job 
changes as evidence of employment instability.  The September 
1998 VA examiner noted with respect to the information 
required by the rating board that he consistently has 
difficulty maintaining long term employment.  

The evidence of record shows, however, that the veteran's 
considerable job turnover, is in part, due to the type of 
work in which the veteran engaged and the seasonal nature of 
such employment.  In October 2002, the veteran reported that 
he continued to work as a heavy equipment operator but had to 
stop due to physical limitations.

Although he had a GAF score of 21 when seen in October 2000, 
his overriding concern at that time was his grandson's death.  
The diagnoses were PTSD and mourning grandson.  He was alert, 
oriented and had no thought disorder.  In November 2000 his 
GAF score just to combat related PTSD was approximately 50.  

During the period the veteran was hospitalized in 2001 for 
participation in an inpatient drug dependence treatment 
program, he was seen by a VA staff psychiatrist in May 2001 
and denied having nightmares and was not thinking of Vietnam.  
He was kempt. His affect was modulated and appropriate.  His 
wife had died and he was sad when he talked about his wife 
but he was not depressed.  He had been to visit his children 
and grandson and were closer to them since his wife had died.  
His GAF was 51.  

In February and June 2002 the veteran reported sleeping 
poorly.  In June 2002 he reported it was arthritis pain that 
was waking him.  He had not been drinking for one year.  The 
pertinent assessment was history of PTSD and the GAF assigned 
was 51.  

The October 2002 VA examination report shows that the 
examiner found that the veteran continued to exhibit signs 
and symptoms of PTSD.  His abstinence had made it clear that 
most of his residual symptoms were a direct consequence of 
his PTSD.  He had made little progress with the PTSD over the 
last year.  The examiner expressed an opinion that the PTSD 
rendered the veteran unemployable.  

Although the October 2002 VA examiner found that the veteran 
was unemployable due to his PTSD, this evidence does not show 
that the veteran meets the criteria for an evaluation of 70 
percent or 100 percent under the revised criteria.  At the 
time of the examination the veteran was alert, very well 
groomed and was quite polite and articulate during the 
interview.  He denied suicidal ideation, racing thoughts, 
irritability or other manic symptoms.  No psychotic symptoms 
were evident.  His speech was normal.  He was oriented to 
person, place, time, date and situation and his recent, 
remote, and immediate recall was intact.  

Specifically, the medical evidence does not show occupational 
and social impairment due to manifestations of: suicidal 
ideation and obsessional rituals; intermittent illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control; neglect of personal 
appearance; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

The evidence also does not show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Board notes that while the October 2002 VA examiner's 
opinion would support consideration of entitlement to total 
rating based on individual unemployability, in fact, the 
veteran is in receipt of a total disability rating based on 
individual unemployability due to PTSD effective from March , 
2000.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for a schedular 
evaluation in excess of 50 percent for the veteran's PTSD for 
the period from April 7, 1997.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.132, Diagnostic Code 9411 (2003). 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for the period from November 10, 1992 to July 25, 
1994 is denied. 

An initial 30 percent disability evaluation for PTSD is 
assigned from July 26, 1994, to June 6, 1996, subject to 
regulatory criteria applicable to payment of monetary awards. 

Entitlement to an initial disability evaluation in excess of 
30 percent from November 7, 1996, to April 6, 1997, is 
denied.

Entitlement to an initial schedular disability evaluation in 
excess of 50 percent from April 7, 1997 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



